EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Pruitt on 29 March 2021.

The application has been amended as follows: 

Claim 11, lines 3-5 of step d:
“…hydrotreated (300) to reduce sulfur content X2 to less than 25 ppmwt to form or equal to 0.18 wt.% to form 

Claim 13, step c (ii):
“(ii) other portions which are not hydrotreated


Reasons for Allowance
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply, together with the above Examiner’s Amendment, addresses all of the outstanding issues set forth in the previous office action. Following is a repeat of the allowablility discussion from the previous office action:
The claimed features of producing a fuel product from a crude oil by fractionation of the crude oil into three fractions based on sulfur level, as opposed to temperature cut point, for example, and recombining the fractions after hydrotreatment of two of the three fractions to form a fuel product having a final sulfur content limit is considered to define a patentable invention over the prior art.
The closest prior art reference is Lenglet (US 2009/0308788). Lenglet discloses a fuel (Pb) formed by combination of three liquid hydrocarbonaceous streams (i.e. 30b, 32b, and 33b). The streams are formed by fractionating (in pre-distillation column 4) a crude oil (3) into at least three fractions (30, 6, and 7). Fraction 30 is untreated. Fraction 6 is treated (19). A portion (9) of fraction 7 is subjected to solvent deasphalting (12) and treated (18). Another portion (10) of fraction 7 is treated (see drawing; [0057]-[0070]). The resulting fuel Pb has "a very low sulphur content" (see [0070]).
Lenglet does not disclose or suggest determining the yield cuts of the fractions based upon sulfur content such that the sulfur content of the first fraction is less than that of the second fraction, which in turn is less than that of the third fraction, as claimed. There does not appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to arrive at the claimed embodiment, wherein fractionation is governed by the sulfur content of the separated fractions.
Other relevant prior art references include: Rojey et al (US 2010/0282640) and Brown et al (US 4,885,080). However, neither of these references remedies the deficiency in Lenglet discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee Robinson/Primary Examiner, Art Unit 1772